                    Case 19-10236            Doc 1       Filed 04/09/19 Entered 04/09/19 15:40:03                              Desc Main
                                                           Document     Page 1 of 35
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter       7
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Johnson Publishing Company, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Fashion Fair Cosmetics
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  200 S. Michigan Ave., Suite 900
                                  Chicago, IL 60604
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cook                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.johnsonpublishing.com; www.fashionfair.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 19-10236               Doc 1       Filed 04/09/19 Entered 04/09/19 15:40:03                               Desc Main
Debtor
                                                              Document     Page 2 of Case
                                                                                      35 number (if known)
          Johnson Publishing Company, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                4243

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                        Chapter 9
                                        Chapter 11. Check all that apply:
                                                         Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                           Case number
                                                 District                                 When                           Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                    Case 19-10236          Doc 1          Filed 04/09/19 Entered 04/09/19 15:40:03                               Desc Main
Debtor
                                                            Document     Page 3 of Case
                                                                                    35 number (if known)
         Johnson Publishing Company, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 19-10236   Doc 1   Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
                          Document     Page 4 of 35
Case 19-10236   Doc 1   Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
                          Document     Page 5 of 35
    Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
      Johnson Publishing Document
                           Company, LLCPage
                                          - 6 of 35


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




      200 S. Michigan LLC
      200 South Michigan Ave
      Suite 510
      Chicago, IL 60604


      200 S. Michigan LLC
      c/o Illinois Corporation Service C - RA
      801 Adlai Stevenson Drive
      Springfield, IL 62703


      200 S. Michigan, LLC
      c/o Corporation Service Company
      251 Little Falls Drive
      Wilmington, DE 19808


      ABA Packaging Corporation
      740 Blue Point Road
      Holtsville, NY 11742


      ABA Packaging Corporation
      c/o The CKB Firm
      30 North LaSalle Street
      Suite 1520
      Chicago, IL 60602


      ABA Packaging Corporation
      Attn: Ralph Agoglia, CEO
      38 Old Brook Road
      Dix Hills, NY 11746


      Adelman & Getleman, Ltd.
      53 West Jackson Boulavard
      Chicago, IL 60604


      ADP, INC.
      84 State St
      Boston, MA 02109


      ADP, LLC
      1851 N. Resler Drive
      El Paso, TX 79912


      ADP, LLC
      c/o Lyon Collection Service
      7924 West Sahara Avenue
      Las Vegas, NV 89117
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document
                       Company, LLCPage
                                      - 7 of 35



  Advance Distribution Systems
  1100 Summer Street
  Stamford, CT 06905


  Advanced Distribution Systems, Inc.
  105-107 Stonehurst Ct.
  Northvale, NJ 07647


  Ajilon Finance
  Dept. CH 14031
  Palatine, IL 60055


  Ajilon North America, LLC
  c/o CT Corporation System - RA
  208 S LaSalle St
  Chicago, IL 60604


  Albea Cosmetics America, Inc.
  595 Madison Ave.
  10TH Floor
  New York, NY 10022


  Albea Cosmetics America, Inc.
  191 State Route 31 N
  Washington, NJ 07882-1529


  Alice Rooks
  9312 S Justime
  Chicago, IL 60620


  Alwyns, LLP
  Crown House
  151 High Road
  Loughton
  Essex, IG10 4LG


  American Eagle Packaging
  1645 Todd Farm Drive
  Elgin, IL 60123


  American Eagle Packaging Corporation
  c/o Thomas R Palmer- RA
  1515 E Woodfield Rd.
  Suite 250
  Schaumburg, IL 60173
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document
                       Company, LLCPage
                                      - 8 of 35



  American Express
  1200 W 7th St. L2-200
  Los Angeles, CA 90017


  American Express
  c/o Zwicker & Associates
  Attn: Daniel Moken, Esq.
  1105 Laurel Oak Rd., Suite 136
  Voorhees, NJ 08043


  Amy Morajda
  716 Parkwood Ave.
  Park Ridge, IL 60068


  Andre McDearmon Jr.
  3353 W. 83rd Place
  Chicago, IL 60652


  Angelo L Hongo
  P.O. Box 1202
  Chicago, IL 60690


  Arkadin Global Conferencing
  P.O. Box 347261
  Pittsburgh, PA 15251-4261


  Arkadin Global Conferencing
  c/o Brennan & Clark
  721 East Madison Street
  Suite 200
  Villa Park, IL 60181


  Arlene Noel
  3058 Grand Avenue
  Baldwin, NY 11510


  Asher Gabriel Dordek
  2910 W Sherwin Ave
  Chicago, IL 60645


  Ashley Flowers
  605 E. 102nd Street
  Chicago, IL 60628
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document
                       Company, LLCPage
                                      - 9 of 35



  Baker & McKenzie
  300 East Randolph Street
  Suite 5000
  Chicago, IL 60601-6384


  Baker & McKenzie LLP
  c/o Edward J Zulkey - RA
  300 East Randolph Dr.
  Suite 4300
  Chicago, IL 60601


  Beauty Story Corp
  4310 Canoga Drive
  Woodland Hills, CA 91364


  Blue Cross Blue Shield
  Health Care Service Corporation
  25550 Network Place
  Chicago, IL 60673-1255


  Branden R. Bell
  c/o Oliver Maner, LLP
  218 West State St.
  Savannah, GA 31401


  Brandoe R. Bell
  c/o M. Brice Ladson, Esq.
  Ladson Law Firm, P.C.
  P.O. Box 2819
  Richmond Hill, GA 31412


  Brian E. Bell
  c/o M. Brice Ladson, Esq.
  Ladson Law Firm, P.C.
  P.O. Box 2819
  Richmond Hill, GA 31412


  Brian E. Bell
  c/o Oliver Maner, LLP
  218 West State St.
  Savannah, GA 31401


  Byron Phillip White
  4041 S Michigan Ave
  Unit 1S
  Chicago, IL 60653
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-10 of 35
                       Company, LLC



  Capital Holldings V, LLC
  300 Montgomery Street
  #1050
  Attn: Natalie D. Talbott
  San Francisco, CA 94104


  Capital Holldings V, LLC
  c/o Dechert LLP
  Attn: Jay R. Alicandri, Esq.
  1095 Avenue of the Americas.
  New York, NY 10036


  CareerBuilder Employment Screening, LLC
  3800 Golf Road, Ste 120
  Atrium Corporate Center
  Rolling Meadows, IL 60008


  CareerBuilder Employment Screening, LLC
  c/o C T Corporation System - RA
  208 S LaSalle St.
  Suite 814
  Chicago, IL 60604


  Carlton Fields
  P.O. Box 3239
  Tampa, FL 33601-3239


  CDS Global
  Paul Polus, CFO
  1901 Bell Avenue
  Des Moines, IA 50315-1099


  CDS   GLOBAL, INC.
  c/o   CT Corporation System - RA
  400   E Court Ave
  Des   Moines, IA 50309


  CenturyLink
  P.O. Box 4300
  Carol Stream, IL 60197-4300


  Centurylink Business Services
  100 CenturyLink Drive
  Monroe, LA 71203
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-11 of 35
                       Company, LLC



  Centurylink Business Services
  Attn: ARMS Payments
  1820 Sky Harbor Circle South
  Phoenix, AZ 85034-9700


  Certified Moving & Storage Co, LLC
  286 Madison Avenue
  15the Floor
  New York, NY 10017


  Chase Bank
  Mail Code OH1-1272
  340 S. Cleveland Ave.
  Bldg 370
  Westerville, OH 43081


  Chicago Office Technology
  P.O. Box 5940
  Lockbox #20-COE 001
  Carol Stream, IL 60197-5940


  Chicago Office Technology Group Inc.
  c/o CT Corporation System - RA
  208 S LaSalle St
  Suite 814
  Chicago, IL 60604


  CHLIC-Chicago
  5476 Collection Center Drive
  Chicago, IL 60693-0547


  Cigna Group Insurance
  P.O. Box 20643
  Lehigh Valley, PA 84971-9888


  Cigna Group Insurance
  c/o Leib
  P.O. Box 357
  Voorhees, NJ 08043


  City of Chicago
  c/o Harris & Harris
  111 West Jackson Blvd
  Chicago, IL 60604
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-12 of 35
                       Company, LLC



  City of Chicago
  Department of Finance-Tax
  333 S. State Street, Suite 300
  Chicago, IL 60604-3977


  ComEd
  P.O. Box 6111
  Carol Stream, IL 60197-6111


  ComEd Customer Care Center
  P.O. Box 805379
  Chicago, IL 60680-5379


  Conexis
  P.O. Box 8363
  Pasadena, CA 91109-8363


  Consumer Product Testing Co., Inc.
  70 New Dutch Lane
  Attn: Accounting Department
  Fairfield, NJ 07004-2514


  Consumer Product Testing Co., Inc.
  c/o The Receivable Man
  P.O. Box 361348
  Columbus, OH 43236


  CSC
  251 Little Falls Drive
  Philadelphia, PA 19808-1674


  CT Corporation
  P.O. Box 4349
  Carol Stream, IL 60197-4349


  Dana Hampton
  11452 S. Bell Ave
  Chicago, IL 60643


  Dante Disposable Products, LLC
  1014 S. Westlake Blvd
  #14-265
  Westlake Village, CA 91361
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-13 of 35
                       Company, LLC



  David LaPorte
  P.O. Box 400
  Flossmoor, IL 60422


  Dell Business Credit
  P.O. Box 5275
  Carol Stream,, IL 60197-5275


  Desiree Rogers
  c/o Randall Klein
  Goldberg Kohn
  55 East Monroe Street, Suite 3300
  Chicago, IL 60603-5792


  Dillard's
  1600 Cantrell Road
  Little Rock, AR 72201


  Donald Bufford
  5455 Richmond Ave
  Apt. 4101
  Houston, TX 77056


  Dougmar Consultants
  305 East 86th St., Apt 4J West
  New York, NY 10028


  Dougmar Consultants
  18 Winwood Ct - RA
  P.O. Box 681
  West Hampton, NY 11977


  Drinker Biddle & Reath LLP
  191 N. Wacker Drive
  Suite 3700
  Chicago, IL 60606-1698


  Drinker Biddle & Reath LLP
  c/o Illinois Corporation Service C - RA
  Adlai Stevenson Drive
  Springfield, IL 62703


  Ebony Media Operations, LLC
  c/o Parkview Capital Credit, Inc.
  1980 Post Oak Blvd.
  Houston, TX 77056
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-14 of 35
                       Company, LLC



  Fed Exp - Fashion Fair Account
  P.O. Box 94515
  Palatine, IL 60094-4515


  Federal Express- Johnson Publishing Acco
  P.O. Box 94515
  Palatine, IL 60094-4515


  Federal Express- Johnson Publishing Acco
  c/o North Shore Agency
  270 Spagnoli Road
  Suite 110
  Melville, NY 11747


  Franklin Capital Holdings LLC
  600 Central Avenue, #212
  Highland Park, IL 60035


  Freedom Models California, Inc.
  820 N. Fairfax Ave
  West Hollywood, CA 90046


  Fry Communications, Inc.
  115 W Main St
  Mechanicsburg, PA 17055


  Fry Communications, Inc.
  800 W. Church Road
  Mechanicsburg, PA 17055


  G.A. Finch
  5827 N Kostner Ave
  Chicago, IL 60646


  Geoffrey Black
  689 North Shelby Street
  Gary, IN 46403


  Grace Kingdom Beauty
  106 Lawrence Road
  Parsippany, NJ 07054


  Green Inc
  1718 N Wells
  Chicago, IL 60614
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-15 of 35
                       Company, LLC



  Green Inc
  c/o Tony Bryant - RA
  420 W Grand 1A
  Chicago, IL 60610


  Greenbaum Rowe Smith & Davis LLP
  P.O. Box 5600
  Woodbridge, NJ 07095


  GXS
  c/o J.P. Morgan Lockbox
  29144 Network Place
  Chicago, IL 60673-1290


  GXS
  c/o ABC/Amega
  500 Seneca Street
  Suite 400
  Buffalo, NY 14204-1963


  GXS, Inc
  c/o Illinois Corporation Service C - RA
  801 Adlai Stevenson Drive
  Springfield, IL 62703


  Hall's Magazine Reports
  80 Hathaway Dr
  Stratford, CT 06615


  Health Canada - Sante Canada
  Accts Receivable
  P/L 1918B - RM-Piece 1804B
  161 Godendrod DRWY
  Ottawa ON K1A 0K9


  Health Care Service Corporation Illinois
  c/o Illinois Corporation Service C- RA
  801 Adlai Stevenson Drive
  Springfield, IL 62703


  Herbert Mines Associates, Inc.
  600 Lexington Avenue
  2nd Floor
  New York, NY 10022
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-16 of 35
                       Company, LLC



  Herbert Mines Associates, Inc.
  c/o Harold D Reiter - RA
  600 Lexington Avenue
  2nd Floor
  New York, NY 10022


  Hi Class Espress, Inc.
  334 Totowa Road
  Front Left
  Totowa, NJ 07512


  Hochfelder & Weber, P.C.
  525 West Monroe
  Suite 910
  Chicago, IL 60661-3629


  Horizon Media, Inc.
  75 Varick Street
  New York, NY 10013


  Horizon Media, Inc.
  Attn: Business & Legal Affairs
  75 Varick Street
  New York, NY 10013


  Hudson Bay
  Attn: Legal Department
  698 Lawrence Ave West, 1st Floor
  Totonto ON M6A 3A5


  Hudson Group Retail, LLC
  1 Meadowlands Plaza-11th FL
  ATTN: Promo Department
  East Rutherford, NJ 07073


  ICON Group
  2747 West Taylor Street
  Chicago, IL 60612


  Illinois Department of Revenue
  Bankruptcy Unit
  P.O. Box 19035
  Springfield, IL 62794-9035
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-17 of 35
                       Company, LLC



  Illinois Department of Revenue
  100 W. Randolph
  Bankruptcy Section-Level 7-425
  Chicago, IL 60601


  Illinois Department of Revenue
  ICS Payment and Correspondence Unit
  P.O. Box 19043
  Springfield, IL 62794-9043


  Infinity Images
  5600 NE Hassalo Street
  Portland, OR 97213


  Infinity Images
  Attn: George F. Gross - Authorized Rep.
  5600 NE Hassalo St
  Portland, OR 97213


  Ingrid Phillips
  1519 E. 69th Street
  Chicago, IL 60637


  Internal Revenue Serivce
  P.O. Box 7346
  Philadelphia, PA 19101-7346


  Iron Mountain
  1000 Campus Drive
  Collegeville, PA 19426


  Isaacson CPA Group, Ltd.
  2460 Dundee Road, Unit 365
  Northbrook, IL 60065


  Iyanna Newborn
  5727 8th Avenue
  Los Angeles, CA 90043


  J.P. Morgan Broker-Dealer Holdings, Inc.
  c/o The Corporation Trust Company
  1209 Orange Street
  Wilmington, DE 19801
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-18 of 35
                       Company, LLC



  Jackie Smith
  6218 S. Ada
  Chicago, IL 60636


  Jacqueline King
  22042 Jordan Lane
  Richton Park, IL 60471


  James Taylor Boyd
  2820 Selwyn Ave
  Apt #769
  Charlotte, NC 28209


  Jay Packaging Group
  P.O. Box 185
  Rockland, MA 02370


  Jay Packaging Group
  100 Warwick Industrial Dr
  Warwick, RI 02886


  Jenner & Block LLC
  c/o JB Corporate Services, Inc - RA
  One IBM Plaza
  40th Floor
  Chicago, IL 60611


  Jenner & Block LLP
  353 N. Clark Street
  Chicago, IL 60654-3456


  Joan E. Lopera
  30 Third Avenue
  #3 N
  Brooklyn, NY 11217


  John Roach
  5931 S. Calumet
  2nd Floor
  Chicago, IL 60637


  John Stewart
  10206 S Prospect
  Chicago, IL 60643
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-19 of 35
                       Company, LLC



  John Wesley
  107 Vassar Avenue
  #2
  Newark, NJ 07112


  Johnson Holding Company, Inc.
  c/o The Corporation Trust Company
  1209 Orange Street
  Wilmington, DE 19801


  Jones Day
  77 W. Wacker Drive
  Suite 3500
  Chicago, IL 60601


  JPMorgan Chase Bank, N.A.
  10 S. Dearborn St.
  Mail Code IL1-P001
  Chicago, IL 60603-2300


  Karyn Pettigrew
  8950 S. Claremont
  Chicago, IL 60643-6420


  Kehinde A Akiwowo
  235 W 137th Street
  Apartment 2R
  New York, NY 10030


  Kelly Services, Inc.
  1212 Solutions Center
  Chicago, IL 60677-1002


  Kelly Services, Inc.
  c/o CT Corporation System - RA
  208 S LaSalle St
  Suite 814
  Chicago, IL 60604


  Kindrick Fletcher
  7355 S Crandon Ave
  2nd Flr
  Chicago, IL 60649
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-20 of 35
                       Company, LLC



  Kolmar Laboratories, Inc.
  P.O. Box 95000-4175
  Philadelphia, PA 19195-0001


  Kolmar Laboratories, Inc.
  c/o the Prentice Hall Corporation System
  2595 Interstate Drive
  Suite 103
  Harrisburg, PA 17110


  Kolmar Laboratories, Inc.
  c/o Knowlton Development
  255 Roland-Therrien
  Suite 100
  Lomgueuil, Quebec J4H 4A6 Canan


  Konica Minolta Business Solutions
  USA Inc
  Dept. CH 19188
  Palatine, IL 60055-9188


  Konica Minolta Business Solutions
  Central Region
  500 W Madison St
  Suite 400
  Chicago, IL 60601


  Kroeger Pakaging, Inc.
  215M Central Avenue
  East Farmingdale, NY 11735


  Lavergerae Tyler
  5560 Van Buren St
  Merrillville, IN 46410


  Lee Hecht Harrison LLC
  Dept. CH #10544
  Palatine, IL 60055-0544


  Lee Hecht Harrison LLC
  c/o CT Corporation System - RA
  208 S LaSalle St
  Suite 814
  Chicago, IL 60604
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-21 of 35
                       Company, LLC



  Life Insurance Company of North America
  P.O. Box 8500 - 110
  Philadelphia, PA 19178-0110


  Life Insurance Company of North America
  1600 Arch Street
  Philadelphia, PA 19103


  Linda Johnson Rice
  c/o Gary Walt, Esq.
  Patzik, Frank & Samotny Ltd.
  200 South Wacker Drive, Suite 2700
  Chicago, IL 60606


  Lipschultz Levin & Gray
  425 Huehl Rd.
  Building 7
  Northbrook, IL 60062


  Lipschultz Levin & Gray
  c/o Bruce Horwitz - RA
  425 Huehl Rd Bldg 7
  Northbrook, IL 60062


  Lord & Taylor
  250 Vesey Street
  21st Floor
  New York, NY 10281


  Louisiana Department of Revenue
  P.O. Box 201
  Baton Rouge, LA 70821-0201


  Louisiana Workforce Commission
  UI Tax Operations
  P.O. Box 94050
  Baton Rouge, LA 70804-9050


  Lyssa Vargas Kaufman
  1631 Woodlark Drive
  Haines City, FL 33844


  Macy's
  7 West Seventh Street
  Attn: Legal Department
  Cincinnati, OH 45202
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-22 of 35
                       Company, LLC



  McGuireWoods London LLC
  11 Pilgrim Street
  London, EC4V 6RN


  Mega Media Entertainment
  10554 Riverside Dr.
  Toluca Lake, CA 91602


  Miller Peters
  4148 S. Berkeley Ave.
  Chicago, IL 60653


  MNJ Technologies
  P.O. Box 7461
  Buffalo Grove, IL 60089


  MNJ Technologies Direct Inc
  c/o Michael S Strauss - RA
  135 Revere Dr
  Northbrook, IL 60062


  Narcissus Thomas
  c/o Alexandria Awad, Esq.
  Levy Konisgsberg, LLP
  800 3rd Ave
  New York, NY 10022


  Neal & McDevitt, LLC
  1776 Ash Street
  Northfield, IL 60093-3001


  Neal & McDevitt, LLC
  c/o Duggan Bertsch, LLC - RA
  303 W Madison St.
  Suite 1000
  Chicago, IL 60606


  New York State Department of Taxation
  and Finance
  Bankruptcy Unit
  P.O. Box 5300
  Albany, NY 12205-0300
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-23 of 35
                       Company, LLC



  New York State Department of Taxation
  and Finance
  Collections and Civil Division
  WA Harriman Campus
  Albany, NY 12227-0171


  New York State Department of Taxation
  and Finance
  c/o Performant Recovery
  P.O. Box 9056
  Pleasanton, CA 94566-9056


  Nicole Haynes
  2405 Rockefeller Ln
  #C
  Redondo Beach, CA 90278


  NYC Department of Finance
  66 John Street, Room 104
  New York, NY 10038


  NYC Department of Finance
  59 Maiden Lane 28th FL
  New York, NY 10038-4502


  O'Hare Van Lines, Inc.
  10800 W. Belmont Ave
  Suite 300-B
  Franklin Park, IL 60131


  O'Hare Van Lines, Inc.
  c/o Harry J Fournier - RA
  2001 Midwest Rd
  Suite 206
  Oak Brook, IL 60523


  Oak Tree Printing, Inc.
  88 Route 303
  Tappan,, NY 10983


  Oak Tree Printing, Inc.
  c/o Paul Andris
  6 Dorchester Dr
  Glen Head, NY 11545
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-24 of 35
                       Company, LLC



  Office Depot
  P.O. Box 633211
  Cincinnati, OH 45263-3211


  Office Depot
  c/o Vergroff Willi
  P. O. Box 4155
  Sarasota, FL 34230-4155


  Operative Media, Inc.
  Box 200663
  Pittsburgh, PA 15251-2662


  Operative Media, Inc.
  6 East 32nd Street
  3rd Floor
  New York, NY 10016


  Out of the Blue Enterprises, LLC
  Rockefeller Center
  1270 Avenue of the Americas
  Suite 501
  New York, NY 10020


  Out of the Blue Enterprises, LLC
  c/o Loeb & Loeb LLP
  Attn: Mark Chamlin, Esq.
  345 Park Avenue
  New York, NY 10154


  Outsource Solutions Group, Inc.
  1730 Park Street
  Naperville, IL 60563


  Outsource Solutions Group, Inc.
  c/o Don Sofolo - RA
  1730 Park Street
  Suite 225
  Naperville, IL 60563


  Pacific Trial Attorneys
  4100 Newport Place
  Newport Beach, CA 92660
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-25 of 35
                       Company, LLC



  Pamco Label Company, Inc.
  P.O. Box 1000
  Dept. 5
  Memphis, TN 38148


  Pamco Label Company, Inc.
  c/o Teller Levit & Silvertrust, PC
  19 S LaSalle
  Suite 701
  Chicago, IL 60603


  Pamco Label Company, Inc.
  2200 S Wolf Rd
  Des Plaines, IL 60018


  Pamela Sampson
  4500 S Leclaire Ave
  Chicago, IL 60638


  Pennsylvania Department of Revenue
  Department 280946
  Attn: Bankruptcy Division
  Harrisburg, PA 17128-0946


  Pennsylvania Department of Revenue
  P.O. Box 281102
  Harrisburg, PA 17128-1102


  Pennsylvania Department of Revenue
  c/o Penn Credit Corporation
  P.O. Box 1259, Department 91047
  Oaks, PA 19456


  Perkins Coie LLP
  1201 Third Avenue, Suite 4900
  Seattle, WA 98101


  Perkins Coie LLP
  c/o Lawco of Washington Inc - RA
  1201 3rd Ave
  Suite 4900
  Seattle, WA 98101-3095
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-26 of 35
                       Company, LLC



  Pickens-Kane
  410 N. Milwaukee Avenue
  3rd Floor
  Chicago, IL 60654


  Pickens-Kane Enterprises, Inc.
  c/o John J Hayes - RA
  161 N Clark Street
  Suite 2700
  Chicago, IL 60601


  Pilot Freight Services
  P.O. Box 654058
  Dallas, TX 75265-4058


  Pilot Freight Services
  c/o Teller Levit & Silvertrust, PC
  19 S LaSalle
  Suite 701
  Chicago, IL 60603


  Priority One Clearing Services
  1151 NE Cleveland St.
  Clearwater, FL 33755


  Priority One Clearing Services LLC
  c/o Dawn Daugherty - RA
  1151 NE Cleveland St
  Clearwater, FL 33755


  Process Technologies & Packaging Inc
  Attn: Craid Godfrey, President
  P.O. Box 226
  Clarks Summit, PA 18411-0226


  Process Technologies & Packaging LLC
  102 Life Science Drive
  Olyphant, PA 18447


  Quantum Corporation
  P.O. Box 933085
  Cleveland, OH 44193
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-27 of 35
                       Company, LLC



  Quantum Corporation Of Delaware
  c/o CT Corporation System - RA
  4400 Easton Commons Way
  Suite 125
  Columbus, OH 43219


  Quill Corporation
  P.O. Box 37600
  Philadelphia, PA 19101-0600


  Quill LLC
  Attn: Joe Doody, President
  #5W 500 Staples Dr
  Framingham, MA 01702


  R-4 Inc.
  c/o Patricia Rooney - RA
  1301 W 35th St
  Chicago, IL 60609


  R4 Services
  1301 W. 35th Street
  Chicago, IL 60609


  Rackspace US, Inc.
  JP Morgan Chase
  14800 Frye Road, TX1-0029
  Fort Worth, TX 76155


  Rackspace US, Inc.
  c/o Corporation Service Company dba CSC
  211 E 7th Street
  Suite 620
  Austin, TX 78701


  Rae Bell
  17259 Heritage Drive
  South Holland, IL 60473


  Raine Bascos
  9300 Marmora Ave
  Morton Grove, IL 60053


  RCPI Cleaning Services LLC
  P.O. Box 30156
  New York, NY 10087-0156
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-28 of 35
                       Company, LLC



  RCPI Landmark Properties, LLC
  P.O. Box 33173
  Newark, NJ 07188-3173


  RGTS
  P.O. Box 4910
  Church Street Station
  New York, NY 10261-4910


  RICHARD PASCHAL
  5200 S. Ellis Ave
  Unit 119
  Chicago, IL 60615


  Ricoh USA, Inc.
  P.O. Box 802815
  Chicago, IL 60680-2815


  Ricoh USA, Inc.
  c/o CT Corporation System - RA
  208 S LaSalle St
  Suite 814
  Chicago, IL 60604


  Salo, LLC
  NW 6087
  P.O. Box 1450
  Minneapolis, MN 55485-6087


  Salo, LLC
  20 South 13th Street
  Suite 200
  Minneapolis, MN 55403


  Schoenberg Finkel Newman & Rosenberg LLC
  222 South Riverside Plaza
  Suite 2100
  Chicago, IL 60606-6101


  Schoenberg Finkel Newman & Rosenberg LLC
  c/o Bruce Bell - RA
  222 S Riverside Plaza
  Suite 2100
  Chicago, IL 60606
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-29 of 35
                       Company, LLC



  SHARON RUSSELL
  12203 DOWNY BIRCH ROAD
  CHARLOTTE, NC 28227


  Sharon Tarkington
  9038 S Colfax
  Chicago, IL 60617


  Sidley Austin LLP
  One South Dearborn Street
  Chicago, IL 60603


  Sidley Austin LLP
  c/o Timothy F Bergen - RA
  1 South Dearbotn Street
  Chicago, IL 60603


  Skadden, Arps, Slate, Meagher & Flom LLP
  155 North Wacker Dr
  Chicago, IL 60606


  Skadden, Arps, Slate, Meagher & Flom LLP
  c/o Karen A Zydrom - RA
  155 N Wacker Drive
  Suite 2700
  Chicago, IL 60606-1720


  Sonya Booker
  3319 Birchwood Drive
  Hazel Crest, IL 60429


  Spoor Fisher Jersey
  P.O. Box 281
  Africa House 11 Castle Street
  St. Helier, Jersey, J34 9TW


  SPS Commerce, Inc.
  P.O. Box 205782
  Dallas, TX 75320-5782


  SPS Commerce, INC.
  c/o CT Corporation System - RA
  350 N St Paul St.
  Dallas, TX 75201
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-30 of 35
                       Company, LLC



  State of Alabama
  Legal Division
  P.O. Box 320001
  Montgomery, AL 36132-0001


  State of Alabama
  Department of Revenue
  50 North Ripley Street
  Montgomery, AL 36132


  State of California
  Bankruptcy Section: MS: A-340
  P.O. Box 2952
  Sacramento, CA 95812-2952


  State of California
  Franchise Tax Board
  P.O. Box 942857
  Sacramento, CA 94257-0511


  State of Maryland
  Attn: Collections/Compliance
  110 Carroll Street
  Annapolis, MD 21411


  State of Maryland
  Revenue Administration Department
  110 Carroll Street
  Annapolis, MD 21411-0001


  State of New Jersey
  Division of Employ Accounts:
  Legal Processes
  P.O. Box 379
  Trenton, NJ 08625


  State of New Jersey
  Department of Labor and Workforce
  Development
  P.O. Box 059
  Trenton, NJ 08646-0059


  State of Texas
  LBJ Building
  111 E 17th, First Floor
  Austin, TX 78774-0100
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-31 of 35
                       Company, LLC



  Steven Isaacson
  2460 Dundee Road, Unit 365
  Northbrook, IL 60065


  Subscription Data Processing, LLC
  P.O. Box 661
  Morrison, CO 80465


  Subscription Data Processing, LLC
  c/o Anthony Vincent Piscopo - RA
  5499 Willow Springs Dr
  Morrison, CO 80465


  Subscription Data Processing, LLC
  c/o Daniel J Abrahamy, Esq.
  One Boca Place
  2255 Glades Road, Suite 400-E
  Boca Raton, FL 33431


  Teresa Gipson
  1171 Cannon
  Memphis, TN 38106


  Texas Capital Bank, N.A.
  Two Conway Park
  150 North Field Drive
  Suite 190
  Lake Forest, IL 60045


  The Executive Leadership Council, Inc.
  1001 N. Fairfax Street
  Suite 300
  Alexandria, VA 22314


  The Executive Leadership Council, Inc.
  c/o National Registered Agents, Inc - RA
  4701 Cox Road
  Suite 285
  Glen Allen, VA 23060


  The Icon Group, Inc.
  2747 W. Taylor St.
  Chicago, IL 60612
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-32 of 35
                       Company, LLC



  The Icon Group, Inc.
  c/o Donald M Leibsker - RA
  10 S LaSalle St
  # 1230
  Chicago, IL 60603


  The ICON Group, Inc.
  c/o Donald M Leibsker
  10 S. LaSalle St. #1230
  Chicago, IL 60603


  The Royal Promotion Group, Inc.
  119 West 57th Street
  New York, NY 10019


  The Royal Promotion Group, Inc.
  c/o Allen J Dolstein, ESQ. - RA
  333 East 38th Street
  12th Floor
  New York, NY 10016


  Three Z Printing Company
  902 West Main
  Teutopolis, IL 62467


  Three-Z Printing Co.
  c/o William Zerrusen - RA
  902 West Main Street
  Teutopolis, IL 62467


  Tiffany Jones
  777 Carter Road
  Jonesboro, GA 30238


  TNG GP
  1955 Lake Park
  Suite 400
  Smyrna, GA 30080


  Tracey Barney
  19539 Walnut Street
  Mokena, IL 60448


  U-Line Shipping Supply Specialists
  P.O. Box 88741
  Chicago, IL 60680-1741
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-33 of 35
                       Company, LLC



  U-Line Shipping Supply Specialists
  12355 Uline Way
  Kenosha, WI 53144


  U-Line Shipping Supply Specialists
  c/o AGA Adjustments
  740 Walt Whitman Road
  Melville, NY 11747-9090


  Umar Abbasparker
  11 John Street
  Sayerville, NJ 08872


  United Parcel Service
  Lockbox 577
  Carol Stream, IL 60132-0577


  United States Department of Labor
  P.O. Box 1914
  Attn: Stacey E. Elias
  Plan Benefits Security Division
  Washington, DC 20013


  UPS Supply Chain Solutions, Inc.
  28013 Network Place
  Chicago, IL 60673-1280


  UPS Supply Chain Solutions, Inc.
  c/o Illinois Corporation Service C - RA
  Adlai Stevenson Drive
  Springfield, IL 62703


  Vickie R Wilson
  13242 S Riverside Ave
  Chicago, IL 60827


  Vision Service Plan
  P.O. Box 742135
  Los Angeles, CA 90074-2135


  Walden Macht & Haran LLP
  One Battery Park Plaza
  34th Floor
  New York, NY 10004
Case 19-10236 Doc 1 Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
  Johnson Publishing Document     Page-34 of 35
                       Company, LLC



  Walter White, Jr
  50 The Rosler Building
  85 Ewer Street
  London SE1 0FT, UK


  Whitney Gray Zollner
  619 S. LaSalle
  Unit 312
  Chicago, IL 60605


  Wilhelmina International Inc.
  300 Park Avenue South
  Fl. 2
  New York, NY 10010


  Winston & Strawn LLC
  c/o C T Corporation System - RA
  208 S LaSalle St
  Suite 814
  Chicago, IL 60604


  Winston & Strawn LLP
  36235 Treasury Center
  Chicago, IL 60694-6200


  World Wide Packaging, LLC
  15 Vreeland Road
  Suite #4
  Florham Park, NJ 07932-2201


  World Wide Packaging, LLC
  c/o John M. George, Esq.
  Katten & Temple LLP
  209 South LaSalle Street, Suite 950
  Chicago, IL 60604


  Wormser Corporation
  150 Coolidge Avenue
  P.O. Box 5209
  Englewood, NJ 07631


  Zlato Digital
  c/o Blagica Bottigliero - R.A.
  622 Lyman Avenue
  Oak Park, IL 60304
Case 19-10236   Doc 1   Filed 04/09/19 Entered 04/09/19 15:40:03   Desc Main
                         Document     Page 35 of 35
